Order affirmed. We now have before us the original papers that were submitted to the court on January 15,1951, the return day of the motion to fix the date of execution of the sentences that had been previously imposed upon the defendants. In the case of Martha Jule Beck the motion papers have upon them this entry: “ Copy received January 4, 1951 Herbert E. Rosenberg, Atty for Martha Jule Beck ”. In the case of Raymond Martinez Fernandez the entry is: ‘ ‘ Copy Received John McKim Minton, Attorney representing defendant on his appeal in the Court of Appeals. Jany 4, 1951.” There was, however, no appearance by counsel for either defendant.
Before we decided that motion to fix the date of execution of the sentences, we gave careful consideration to the question argued by counsel here today. We also then examined the relevant authorities, some of which were called to the attention of counsel earlier this afternoon. We were then thoroughly persuaded that the challenged statute was neither a denial of due *653process nor an ex post facto law. We are still of that opinion. Accordingly, we affirm the order made March 7, 1951, by the Supreme Court in Westchester County. We affirm that order in the case of People of the State of New York ex rel. Raymond M. Fernandez v. Wilfred L. Denno, Warden of Sing Sing Prison, Ossining, New York, and in the case of People ex rel. Martha Jule Beck v. Wilfred L. Denno, Warden of Sing Sing Prison, Ossining, New York. No opinion.
Concur: Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ.